Case 13-39642        Doc 50     Filed 01/22/19     Entered 01/22/19 09:25:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39642
         Kurt Kranzer
         Denise Kranzer
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/09/2013.

         2) The plan was confirmed on 12/06/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $60,655.87.

         10) Amount of unsecured claims discharged without payment: $131,826.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39642        Doc 50      Filed 01/22/19    Entered 01/22/19 09:25:31                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $83,610.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $83,610.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,329.40
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,950.21
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,279.61

 Attorney fees paid and disclosed by debtor:                 $670.60


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                  Secured       16,869.00     16,125.35        16,125.35      16,125.35    1,577.26
 ALTAIR OH XIII LLC              Unsecured     11,068.00     11,529.52        11,529.52       3,347.20         0.00
 ALTAIR OH XIII LLC              Unsecured     17,867.00     18,414.37        18,414.37       5,345.98         0.00
 DISCOVER BANK                   Unsecured      5,849.00       7,299.95         7,299.95      2,119.29         0.00
 GREEN TREE                      Unsecured     83,634.00     87,065.90        87,065.90      25,276.57         0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured      5,148.00       6,950.54         6,950.54      2,017.85         0.00
 PNC BANK NATIONAL ASSOC         Secured             0.00          0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,815.00       3,147.56         3,147.56        913.79         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured     10,960.00     11,637.40        11,637.40       3,378.52         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         233.00        315.12           315.12          91.48        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      7,402.00       7,771.22         7,771.22      2,256.10         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      5,917.00       6,289.10         6,289.10      1,825.82         0.00
 QUANTUM3 GROUP                  Unsecured     10,245.00     10,896.90        10,896.90       3,163.54         0.00
 QUANTUM3 GROUP                  Unsecured      4,851.00       5,149.66         5,149.66      1,495.03         0.00
 PNC BANK NA                     Unsecured      4,984.00            NA               NA            0.00        0.00
 EDUCATION EDFINANCIAL SVCS      Unsecured         942.00           NA               NA            0.00        0.00
 EDUCATION EDFINANCIAL SVCS      Unsecured         788.00           NA               NA            0.00        0.00
 EOS CCA/VILLAGE OF MATTESON AM Unsecured          100.00           NA               NA            0.00        0.00
 UNITED AIR ECU/ALLIANT CREDIT U Unsecured         740.00           NA               NA            0.00        0.00
 CHASE BP                        Unsecured      1,355.00            NA               NA            0.00        0.00
 EDUCATION AES/CHASE BANK        Unsecured     17,068.00            NA               NA            0.00        0.00
 ARS NATIONAL SERVICES INC/CITIB Unsecured      4,344.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES Unsecured      4,034.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES Unsecured      2,980.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES Unsecured      2,923.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES Unsecured      2,436.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-39642       Doc 50         Filed 01/22/19    Entered 01/22/19 09:25:31               Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed         Paid          Paid
 EDUCATION DEPT OF ED/ASPIRE RES   Unsecured      2,342.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES   Unsecured      2,039.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES   Unsecured      2,001.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES   Unsecured      1,111.00            NA          NA             0.00        0.00
 EDUCATION DEPT OF ED/ASPIRE RES   Unsecured      1,110.00            NA          NA             0.00        0.00
 US DEPARTMENT OF EDUCATION        Unsecured      4,840.00     25,477.85    25,477.85       7,396.61         0.00
 WILL COUNTY COLLECTOR             OTHER               0.00           NA          NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                Interest
                                                              Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                  $0.00
       Mortgage Arrearage                                      $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                            $16,125.35        $16,125.35              $1,577.26
       All Other Secured                                       $0.00             $0.00                  $0.00
 TOTAL SECURED:                                           $16,125.35        $16,125.35              $1,577.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00               $0.00
        Domestic Support Ongoing                                $0.00                $0.00               $0.00
        All Other Priority                                      $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $201,945.09        $58,627.78                   $0.00


 Disbursements:

        Expenses of Administration                              $7,279.61
        Disbursements to Creditors                             $76,330.39

 TOTAL DISBURSEMENTS :                                                                         $83,610.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39642        Doc 50      Filed 01/22/19     Entered 01/22/19 09:25:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
